                 THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                  CRIMINAL CASE NO. 1:03-cr-00005-MR


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
                                )
RAY LEE CASON,                  )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Order Granting Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2241 and Directing Entry of Final

Judgment entered by the United States District Court for the Southern District

of Indiana on January 29, 2019. [Doc. 49].

      In light of this Order [Doc. 49], the Court shall set this matter for

resentencing.

      IT IS, THEREFORE, ORDERED as follows:

      (1)     The United States Marshal shall have the Defendant present in

      Asheville, North Carolina, for the April 2019 sentencing term;

      (2)     The Clerk of Court shall calendar this matter for that term; and
     (3)   The United States Probation Office shall provide a supplemental

     presentence report.

     The Clerk is directed to provide notification and/or copies of this Order

to the United States Attorney, counsel for the Defendant, the United States

Marshals Service, and the United States Probation Office.

     IT IS SO ORDERED.         Signed: February 8, 2019




                                       2
